               Case 2:20-cr-00065-MJH Document 6 Filed 03/25/20 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                              )
                                                       )
                  v.                                   )
                                                       )
JOSHUA D. SPRINGER,                                    )      Criminal No. 20-65
                                                       )
                         Defendant.                    )      Electronically Filed




                 MOTION TO CONTINUE WAIVER OF INDICTMENT AND PLEA


          AND NOW comes Defendant, Joshua D. Springer, by and through his attorney, Martin A.
Dietz, Esquire, and respectfully requests that the Court continue the Waiver and Plea in the above
matter on the following basis:


          1.      Defendant, Joshua D. Springer, has agreed to a plea agreement with the government
in this case and the government has filed an Information to which Mr. Springer has agreed to plead
guilty.


          2.      The Waiver of Indictment and Plea has been scheduled for April 1, 2020.


          3.      Due to the current coronavirus pandemic and the potential safety consequences
thereof, undersigned counsel respectfully requests that the Waiver of Indictment and Plea be
continued for a period of at least thirty (30) days.
             Case 2:20-cr-00065-MJH Document 6 Filed 03/25/20 Page 2 of 2




        4.      To the extent relevant, Mr. Springer acknowledges that all time that elapses as a
result of the filing of this motion is excludable pursuant to the Speedy Trial Act.


        5.      Assistant United States Attorney Lee Karl consents to the Court granting the within
motion.


        WHEREFORE, Defendant, Joshua D. Springer, respectfully requests that the Court
continue the waiver of indictment and plea in this case.



                                                Respectfully submitted,


                                                   s/ Martin A. Dietz             .
                                                Martin A. Dietz, Esquire
                                                Pa. I.D. No. 69182


                                                The Mitchell Building
                                                304 Ross Street, Suite 505
                                                Pittsburgh, PA 15219
                                                (412) 261-5520

                                                Attorney for Defendant,
                                                JOSHUA D. SPRINGER




                                                   2
